ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Noncompliant Amendment and Status of the Claims
2.	This action is in response to papers filed 26 October 2021 in which no claims were amended, claims 8-20 were canceled, and new claims 21-33 were added.  

3.  	Applicant’s amendments fail to comply with 37 CFR 1.121 for the following reason(s):  claim 27 is marked as “new,” but contains underlined text at the end, indicating an amendment.  This appears to be a typographical error, which is addressed below in the Examiner’s Amendment.

4.	Claims 1-7 and 21-33 are under prosecution.

Terminal Disclaimer
5.	The terminal disclaimer filed on 26 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,846,416 and U.S. Patent No. 10,145,847 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.	Authorization for this examiner’s amendment was given in an interview with Brian A. Mair on 2 November 2021.

8.	The application has been amended as follows: 
	IN THE CLAIMS
	IN CLAIM 27
	The underscore mark following the period at the end of claim 27 is deleted.

Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance:
As noted in the previous Office Action, the closest prior art is that of Cunningham (U.S. Patent Application Publication No. US 2008/0219615 A1, published 11 September 2008), Wimberger-Friedl et al (U.S. Patent Application Publication No. US 2009/0129986 A1, published 21 May 2009) and Stupp et al (U.S. Patent Application Publication No. Us 2004/0258726 A1, published 23 December 2004).
Cunningham teaches biochips, in the form of sensors for biomolecules (Abstract), which comprise an optically transparent substrate (paragraph 0058), a patterned passivating layer, in the form of a TiO2 layer, which is patterned because it is placed on a grating pattern 120 (Figure 3A and paragraph 0078-0079).  TiO2 is a passivating agent as evidenced by Stupp et al (paragraph 0058).  Cunningham further teaches the biochips comprise an adhesion layer, in the form of adhesive layer 220, to which a second substrate, in the form of cover layer 210, is attached, and which forms a microfluidic channel (paragraphs 0055-0056 and Figures 1A-B).  The adhesion layer comprises a pattern, as it has two holes in it (Figure 1B), and the second substrate further comprises first and second openings 260 and 235, which fully extend through and are surrounded by the material of the second substrate and which from a connecting portion 130 (Figure 1a and paragraph 0055).   
Wimberger-Friedl et al teach second substrates (i.e., covers 10) having patterned adhesive layers 32 and the formation of channels (e.g., Figures 3-4).
However, the specific arrangement of layers and landings is free and clear of the cited prior art.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	Claims 1-7 and 21-33 are allowed subject to the Examiner’s amendment above.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634